Smith, J., (after stating the facts). The instruction above set out was the only instruction given by the court defining the conditions under which appellee might recover, and it mu-st, therefore, necessarily be true that the jury’s verdict was based upon this instruction. There was no evidence to the effect that there was telephone 'connection between the telegraph office and the sanitarium, and the instruction was, therefore, abstract arid. prejudicial, and the action of the court in giving it. was error, which calls for the reversal of the case. Westmoreland v. Plant, 89 Ark. 147. The judgment is, therefore, reversed, and the cause will be remanded for a new trial.